                                                                       ekeRlt'a oepkze tI.:,:1e% O UAY
                                                                               AT PANVII A Q,VA
                                                                                   FlL*b

                       IN TH E U N ITED STA TES DISTR ICT CO URT              FEB 1'
                                                                                   2 2222
                      FOR TH E W ESTERN DISTRICT OF V IRGN A               JULIA c DU L ,c
                                  D AN V ILLE D IV ISION                   K

D ERRICK F.,

              Plaintiff,                          CaseNo.4:18-cv-00046

V.

CO M M ISSION ER O F SO CIAL                      By:H on.Jackson L.K iser
SECU RITY ,                                          SeniorUnited StatesD istrictJudge

              D efendant.


       BeforemeistheReportand Recommendation (:(R&R'')oftheUnited StatesMagistrate
Judge recomm ending thatI deny the Commissioner's M otion for Sllm mary Judgment,reverse

the Commissioner'stinaldecision,and remand this case forf'
                                                         urtheradm inistrative proceedings.

The R&R was filed on December 26,2019,and the pm ies had fourteen (14) daysto file
objections.Noobjectionsweretiled.Accordingly,itisORDERED andADJUDGXD thatthe
R&R (ECF No.20qshallbe,and hereby is,ADOPTED in itsentirety.The Commissioner's
M otion for Summary Judgment (ECF No. 15q is DENIED, the final decision of the
Comm issionerisREVER SED,and thism atlerisREM ANDEU to theCom missionerforfurther
adm inistrative proceedings consistentwith the R&R. The clerk is directed to rem ove this case

from theactivedocketofthecourt.

       The clerk is directed to send a copy of tllis Order to a1l counsel of record and to

M agistrate Judge H oppe.

       ENTEREDthisl 5 dayofFebrt
                               zary,2020.

                                             NIOR UNITE STXTESDISTRICT JUDGE
